DETAILED ACTION
Claims 1-20 are pending.
Priority: Dec. 21, 2006 and Jan. 11, 2007(Provisional)
Assignee: VMWare


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 




Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance. Claims 1, 8 and 15 each contain the following limitation(s) which overcome the prior art: 
“…a first virtual computing instance configured to execute on a first host; and a storage system accessible by the first host, the storage system comprising one or more units of storage for storing disk data of one or more virtual computing instances including the first virtual computing instance, including first disk data for the first virtual computing instance, wherein, 
A relevant prior art of record is Neiger et al.(20070156986) where in Fig., 3 block 360 it is determined if an access should be allowed based on evaluation logic. Neiger teaches this further in [0042] where accesses are allowed based on shadowed or unshadowed locations. 
Another relevant prior art is Savagaonkar et al.(20080162849) where in Fig. 3 340 and [0034], it is taught 
However neither teach the limitation of the current application based on request modification or a second request. This subject matter is similar in scope to US Patent No. 9,189,265, therefore a terminal disclaimer has been submitted by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132